United States Court of Appeals
                     For the First Circuit


No. 17-2128

                       MARGARET LAWLESS,

                      Plaintiff, Appellee,

                               v.

                STEWARD HEALTH CARE SYSTEM, LLC,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                 Torruella, Selya and Kayatta,
                         Circuit Judges.


     Robert G. Young, with whom Timothy P. Van Dyck and Bowditch
& Dewey, LLP were on brief, for appellant.
     Daniel W. Rice, with whom Glynn, Landry & Rice, LLP was on
brief, for appellee.


                         June 25, 2018
          SELYA, Circuit Judge.      At its inception, this appeal

seemed to present a single question — albeit a novel one — about

how to interpret the Massachusetts Wage Act (the Wage Act).            See

Mass. Gen. Laws ch. 149, §§ 148, 150.           But appearances can be

deceiving, cf. Aesop, The Wolf in Sheep's Clothing (circa 550

B.C.), and at oral argument, a threshold question emerged as to

the existence vel non of federal subject-matter jurisdiction.

After careful consideration, we hold that federal subject-matter

jurisdiction existed at the time of removal because there was then

a colorable claim of complete preemption under the Labor Management

Relations Act (LMRA), 29 U.S.C. § 185(a).         Even after it became

evident that LMRA preemption was not in the cards, the district

court retained authority to exercise supplemental jurisdiction

over the case.   See 28 U.S.C. § 1367(c).       With our jurisdictional

concerns assuaged, we reach the merits, grapple with the disputed

Wage Act question, and affirm the judgment below.

I. BACKGROUND

          The facts are, for all practical purposes, undisputed.

Defendant-appellant   Steward   Health   Care   System,   LLC   owns   and

operates several medical facilities in Massachusetts, including

Carney Hospital (Carney).       Plaintiff-appellee Margaret Lawless

worked as a nurse at Carney for many years.       At the times relevant

hereto, she was a member of the Massachusetts Nurses Association,

a union that had a collective bargaining agreement (CBA) with the


                                - 2 -
defendant.        The    CBA    contained      various    provisions   addressing

members' compensation.

             On   March        5,   2016,     the   defendant    terminated    the

plaintiff's employment.              On March 7, the plaintiff sued the

defendant in a Massachusetts state court, alleging failure to pay

accrued wages by the date of her termination.                   Specifically, the

plaintiff alleged that the defendant had failed to pay $20,154.30

in paid time off (PTO) and $21,191.11 in extended sick leave (ESL).

These payment shortfalls, she alleged, were in breach of her

employment contract and in violation of the Wage Act, Mass. Gen.

Laws ch. 149, §§ 148, 150.            That same day, the plaintiff filed an

administrative          complaint      with     the      Attorney    General    of

Massachusetts, requesting leave to proceed with her suit.                 See id.

§ 150.

             On March 10, the defendant made a direct deposit into

the plaintiff's bank account in the amount of $12,754.33 — a sum

that was intended to compensate her for all of the PTO owed.                   Six

days later, the plaintiff received a check from the defendant in

the amount of $2,440.80 — a sum that was intended to compensate

her for all of the accrued ESL.             On March 22, the Attorney General

assented to the plaintiff's maintenance of her suit.

             On May 23, the plaintiff amended her complaint and

withdrew her claim for breach of contract.                The amended complaint

also revised the amounts that the plaintiff claimed were overdue:


                                        - 3 -
it alleged that, at the time of her discharge, she was owed

$20,354.44 in PTO and $2,440.80 in ESL.          The defendant removed the

case to the federal district court the next day, pegging federal

subject-matter jurisdiction on the basis of LMRA preemption.          See

28 U.S.C. §§ 1331, 1441(a), 1446; see also 29 U.S.C. § 185(a).

The plaintiff did not move to remand.        The case proceeded in the

district court and, in due course, the parties cross-moved for

summary judgment.     See Fed. R. Civ. P. 56(a).       The district court

granted summary judgment in favor of the plaintiff, awarding her

treble damages in an amount equal to three times the cumulative

total of her accrued PTO and ESL as of the date of her discharge,

together with reasonable attorneys' fees and costs.             See Mass.

Gen. Laws ch. 149, § 150.       This timely appeal ensued.

              Following the filing of briefs, the case came on for

oral argument in this court on May 10, 2018.             Although neither

party   had    broached   the   existence   of    federal   subject-matter

jurisdiction, we raised doubts about jurisdiction at oral argument

and ordered supplemental briefing.           Those briefs having been

submitted, the appeal is now ripe for resolution.

II. JURISDICTION

              A court without jurisdiction is like a king without a

kingdom:      both are powerless to act.          Since the existence of

federal subject-matter jurisdiction implicates our power to hear

and determine a case, we must address that issue before proceeding


                                   - 4 -
further.    See Steel Co. v. Citizens for a Better Env't, 523 U.S.
83, 94-95 (1998); Bonano v. E. Carib. Airline Corp., 365 F.3d 81,

83 (1st Cir. 2004).          The fact that neither party has challenged

the existence of federal subject-matter jurisdiction is of no

moment:      federal    subject-matter       jurisdiction       can   never    be

presumed, nor can it be conferred by acquiescence or consent.                 See

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Cusumano v.

Microsoft   Corp.,     162 F.3d 708,   712   (1st   Cir.   1998).        When

circumstances exist that call federal subject-matter jurisdiction

into legitimate question, "an appellate court has an unflagging

obligation to inquire sua sponte into its own jurisdiction."

Watchtower Bible & Tract Soc. of N.Y. v. Colombani, 712 F.3d 6, 10

(1st Cir. 2013) (quoting Charlesbank Equity Fund II v. Blinds to

Go, Inc., 370 F.3d 151, 155-56 (1st Cir. 2004)).

            This case, though originally filed in a Massachusetts

state court, was removed to the federal district court.                  It is

settled beyond peradventure that a state-court action is removable

only if it "originally could have been filed in federal court."

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). We review

a district court's retention of subject-matter jurisdiction over

a removed case de novo.        See BIW Deceived v. Local S6, Indus. Union

of Marine & Shipbldg. Workers of Am., 132 F.3d 824, 830 (1st Cir.

1997).




                                     - 5 -
            The parties see no jurisdictional problem.                    They jointly

posit that this case was appropriately removed on the basis of

federal-question jurisdiction, that is, they envision that this

case arises "under the Constitution, laws, or treaties of the

United States."       28 U.S.C. § 1331.               But "[t]he gates of federal

question jurisdiction are customarily patrolled by a steely-eyed

sentry — the 'well-pleaded complaint rule.'"                      BIW, 132 F.3d at

831.   Consequently, the propriety of federal-question jurisdiction

must   be   assayed    based       on   "what     necessarily         appears   in   the

plaintiff's      statement    of    [her]       own    claim"    in    her   complaint,

"unaided by anything alleged in anticipation of avoidance of

defenses which it is thought that a defendant may interpose."

Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 10

(1983) (quoting Taylor v. Anderson, 234 U.S. 74, 75-76 (1914)).

In the context of removal, "we consider the claims in the state

court [complaint] as they existed at the time of removal." Manguno

v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002); see Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491
F.3d 320, 330 (6th Cir. 2007).

            At    first      blush,       the     parties'       shared      claim   of

jurisdiction      appears    to     run    headlong       into    the     well-pleaded

complaint rule.       The operative pleading (the amended complaint)

contains a single cause of action claiming violations of the Wage

Act and does not refer at all to federal law.                         But there may be


                                          - 6 -
more here than meets the eye:         the parties argue that the amended

complaint raises a colorable claim under the complete preemption

doctrine (sometimes referred to as the artful pleading doctrine).

See López-Muñoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir.

2014) (explaining complete preemption doctrine).            On reflection,

we agree.

            We   start   with   the   doctrine   of   complete   preemption:

"Congress may so completely preempt a particular area that any

civil complaint raising this select group of claims is necessarily

federal in character."      Metro. Life Ins. Co. v. Taylor, 481 U.S.
58, 63-64 (1987).        Section 301 of the LMRA operates in this

fashion.    See 29 U.S.C. § 185(a); Allis-Chalmers Corp. v. Lueck,

471 U.S. 202, 209-13 (1985).          It is by now black-letter law that

"the preemptive force of [section] 301 is so powerful as to

displace entirely any state cause of action for violation of

contracts between an employer and a labor organization."            BIW, 132
F.3d at 831 (quoting Franchise Tax Bd., 463 U.S. at 23).           Any claim

falling under the carapace of section 301 is therefore treated as

"purely a creature of federal law, notwithstanding the fact that

state law would provide a cause of action in the absence of

[section] 301."     Id. (quoting Franchise Tax Bd., 463 U.S. at 23).

Although state courts may exercise concurrent jurisdiction over

claims completely preempted under section 301, they must look to




                                      - 7 -
federal common law for the substantive rules of decision.                       See

United Steelworkers of Am. v. Rawson, 495 U.S. 362, 368 (1990).

            Withall,     the      doctrine     of    complete     preemption      is

"misleadingly named."          Rueli v. Baystate Health, Inc., 835 F.3d
53, 57 (1st Cir. 2016) (quoting Hughes v. United Air Lines, Inc.,

634 F.3d 391, 393 (7th Cir. 2011)).                   Although preemption is

typically   a   defense      to   liability     under    state    law,      complete

preemption serves a different function:                  with respect to the

application     of     the      well-pleaded        complaint     doctrine,       it

transmogrifies a claim purportedly arising under state law into a

claim arising under federal law.             See id.; López-Muñoz, 754 F.3d

at 5.

            LMRA     complete     preemption    has     broad    application      in

employment-related      matters.       See    Lueck, 471 U.S.   at   210-11;

Cavallaro v. UMass Mem'l Healthcare, Inc., 678 F.3d 1, 5 (1st Cir.

2012). In addition to claims that are predicated on rights created

under CBAs, the complete preemption doctrine extends to claims

that are "substantially dependent on analysis of a collective-

bargaining agreement." Caterpillar, 482 U.S. at 394 (quoting Int'l

Bhd. of Elec. Workers v. Hechler, 481 U.S. 851, 859 n.3 (1987));

see Lueck, 471 U.S. at 220 (ruling that state-law tort claim

requiring interpretation of CBA was preempted).

            Even so, LMRA complete preemption has its limits. "[N]ot

every dispute concerning employment, or tangentially involving a


                                      - 8 -
provision of a collective-bargaining agreement, is preempted by

[section] 301."       Lueck, 471 U.S. at 211.        It follows that section

301 does not "preempt state rules that proscribe conduct, or

establish        rights   and     obligations,     independent    of    a   labor

contract."        Id. at 212.      In the last analysis, state-law claims

that require "only consultation with the CBA," as opposed to

"actual interpretation" of the CBA, "should not be extinguished."

Adames v. Exec. Airlines, Inc., 258 F.3d 7, 12 (1st Cir. 2001);

see Cavallaro, 678 F.3d at 7.

             The line between consultation and interpretation has

proven difficult to plot.           See Livadas v. Bradshaw, 512 U.S. 107,

124 n.18 (1994) (noting judicial confusion about scope of LMRA

complete preemption); Cavallaro, 678 F.3d at 5 (remarking that

Supreme     Court     "has      never   fully    integrated"     LMRA   complete

preemption cases into a unitary doctrine).                 But precise line-

drawing is not essential here:           at the time of removal, this case

fell within the "interpretation" sector.             We explain briefly.

             A    court   surveying      its    subject-matter     jurisdiction

"reviews a plaintiff's complaint not to judge the merits, but to

determine whether [it] has the authority to proceed."                   BIW, 132
F.3d at 832.        The federal claim need not have merit in order for

the court to assume jurisdiction.              See Steel Co., 523 U.S. at 89.

To the contrary, a court has jurisdiction to decide a case so long

as the plaintiff has alleged a colorable federal claim.                 See Bell


                                        - 9 -
v. Hood, 327 U.S. 678, 682-83 (1946); Ne. Erectors Ass'n of BTEA

v. Sec'y of Labor, 62 F.3d 37, 39 n.1 (1st Cir. 1995).         A claim is

"colorable" if it is "seemingly valid or genuine," BIW, 132 F.3d

at 832 n.4 (citation omitted), as opposed to "wholly insubstantial,

immaterial, or frivolous," Boettcher v. Sec'y of HHS, 759 F.2d
719, 722 (9th Cir. 1985).

          Applying these general principles to the section 301

setting, we do not focus on whether any of the plaintiff's claims

were in fact completely preempted.          Instead, we focus on whether

the amended complaint, "taken in context, reveals a colorable

federal question within a field in which state law is completely

preempted."    BIW, 132 F.3d    at   832.    Federal   subject-matter

jurisdiction exists as long as — at the time of removal — there

was a seemingly valid or genuine argument that adjudication of the

plaintiff's claim would require construction of the CBA.          See id.

at 833.

          We find this permissive standard satisfied here.            The

plaintiff alleged in her original complaint that the defendant

failed to pay her PTO and ESL.      There can be no doubt that the CBA

was potentially implicated in any dispute over the amounts of PTO

and ESL owed by the defendant to the plaintiff.            After all, the

CBA contained provisions addressing the plaintiff's right to both

PTO and ESL.




                                   - 10 -
           To be sure, the plaintiff amended her complaint prior to

removal, dropping her breach of contract claim.                The amended

complaint, however, was less than pellucid as to whether the

plaintiff was still seeking to recover any additional lost wages

or was restricting her claim to penalties for failure to make

timely payments under the Wage Act.1          The fact that the plaintiff's

amended complaint contained only a Wage Act count tells us very

little in light of the fact that the Wage Act confers the right to

sue for not just penalties, but for wages too.              See Mass. Gen.

Laws ch. 149, § 150.

           Because the CBA addressed the plaintiff's rights to PTO

and ESL, it was plausible at the time of removal that the district

court would be required to interpret the CBA in order to determine

what amounts, if any, were owed as lost wages.           Cf. Cavallaro, 678
F.3d at 8 (finding Wage Act claim preempted when "determining what

(if   anything)   is   owed"   was    an   "inevitable   issue"   and   would

"depend[] at least arguably on interpretations and applications of

the CBA"); Flibotte v. Pa. Truck Lines, Inc., 131 F.3d 21, 26 (1st

Cir. 1997) (similar).      Since there was a genuine question about

whether the plaintiff's entitlement to relief under her Wage Act




      1 For example, the amended complaint alleged that the
plaintiff had earned $20,354.44 in PTO prior to her discharge. At
the same time, it acknowledged the defendant's March 10 payment of
$12,754.33. These averments left some uncertainty as to whether
the plaintiff was seeking to recover the difference.


                                     - 11 -
claim would require construction of the CBA, her amended complaint

was removable.2

          There is a wrinkle.   The plaintiff testified, during her

pretrial deposition, that she had been paid her PTO and ESL in

full, prior to the date on which her action was removed to the

federal court.    The effect of this testimony was to concede that

her only remaining claim was for penalties under the Wage Act.

For aught that appears, the claim for penalties — unlike the claim

for lost wages — was based on an independent obligation under the

Wage Act and did not brook any interpretation of the CBA.      See

Livadas, 512 U.S. at 124-25.     Thus, any prospect for preemption

vanished by the time that the plaintiff's deposition ended (well

before the district court entered summary judgment).

          This circumstance, though, did not deprive the district

court of jurisdiction.    See 28 U.S.C. § 1367.   After all, it is

common ground that when a federal court may validly exercise

federal-question jurisdiction over at least one claim, it may also

exercise supplemental jurisdiction over pendent state-law claims.

See Cavallaro, 678 F.3d at 5, 9; BIW, 132 F.3d at 833.    And once


     2 The fact that the amended complaint did not explicitly refer
to the CBA is not fatal to this analysis. See BIW, 132 F.3d at
831. A federal question may exist under the complete preemption
doctrine, even if that question is absent from the four corners of
the operative complaint. See Cavallaro, 678 F.3d at 5. In this
case, the defendant sufficiently articulated in its notice of
removal why the CBA, the existence of which the plaintiff did not
dispute, was plausibly implicated.


                                - 12 -
such supplemental jurisdiction has attached, the mere fact that

the anchoring federal claim subsequently goes up in smoke does

not,   without   more,     doom   all   pendent   state-law    claims.     See

Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1177 (1st Cir.

1995); see also 28 U.S.C. § 1367(a), (c).

           This is such a case.         Because the plaintiff's claim for

penalties under the Wage Act arose from the same nucleus of

operative facts as her potentially preempted claim for lost wages,

the district court had supplemental jurisdiction over the former

claim.   See BIW, 132 F.3d at 833.        The mere fact that any prospect

of complete preemption had dissipated by the time that the cross-

motions for summary judgment were filed did not deprive the

district court of its supplemental jurisdiction over the Wage Act

claim.   See Rodriguez, 57 F.3d at 1177.

           Of    course,    the   fact    that    the   district   court   had

discretion to hear and determine the plaintiff's Wage Act claim

does not mean that its implicit exercise of that discretion was

appropriate.     When any and all federal claims have been dismissed

prior to trial, "the balance of factors to be considered under the

pendent jurisdiction doctrine — judicial economy, convenience,

fairness, and comity" often will counsel in favor of declining

jurisdiction over any remaining state-law claim.              Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).              Where, as here,

the only federal claim has vanished before trial and the remaining


                                    - 13 -
state-law claim raises a knotty and unresolved question of state

law, dismissal without prejudice typically will be a prudent

option.    See Houlton Citizens' Coal. v. Town of Houlton, 175 F.3d
178, 192 (1st Cir. 1999).

             Here, however, the circumstances are not typical.           After

the   plaintiff   clarified   the    extent   of   her   case   through   her

deposition    testimony,   neither    party   objected    to    the   district

court's retention of jurisdiction over what was obviously a claim

arising under state law.      Unlike an objection to federal subject-

matter jurisdiction, which is unwaivable, an objection to the

district court's exercise of supplemental jurisdiction over a

pendent state-law claim may be waived. See Acri v. Varian Assocs.,

114 F.3d 999, 1000-01 (9th Cir. 1997) (en banc); Doe by Fein v.

District of Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996) (per

curiam).     Here, the parties never challenged the district court's

continuing exercise of supplemental jurisdiction,3 so they have

waived any such challenge.     See Powers v. United States, 783 F.3d
570, 576-77 (5th Cir. 2015).


      3The fact that the district court exercised its discretion
to allow the case to proceed under supplemental jurisdiction
implicitly rather than explicitly does not invalidate its
determination. A district court is not obliged to make findings
about the propriety of supplemental jurisdiction under section
1367(c) sua sponte. See Acri, 114 F.3d at 1000-01. We caution,
though, that the decision about whether to retain supplemental
jurisdiction is a weighty one, and the due administration of
justice often will be better served by an express determination
(including a brief explication of the court's rationale).


                                    - 14 -
            To    sum    up,   the    district    court   properly     exercised

jurisdiction over the plaintiff's complaint at the time of removal.

At that point, jurisdiction was premised on a colorable federal

question.        When,   thereafter,     that    colorable   federal   question

evaporated during pretrial discovery, the district court opted,

albeit implicitly, to retain supplemental jurisdiction over the

remaining Wage Act claim.            In the absence of any objection, that

discretionary exercise of supplemental jurisdiction was sufficient

to keep the Wage Act claim within the jurisdictional reach of the

federal court.      Hence, we have jurisdiction to review the district

court's adjudication of the Wage Act claim.

III. THE MERITS

            We begin our appraisal of the merits by rehearsing the

familiar summary judgment standard.             Summary judgment is warranted

if the record, construed in the light most flattering to the

nonmovant, "presents no genuine issue as to any material fact and

reflects the movant's entitlement to judgment as a matter of law."

McKenney v. Mangino, 873 F.3d 75, 80 (1st Cir. 2017), cert. denied,

138 S. Ct. 1311 (2018); see Fed. R. Civ. P. 56(a).            Where, as here,

the parties cross-move for summary judgment, the court must assay

each motion "separately, drawing inferences against each movant in

turn."   EEOC v. Steamship Clerks Union, 48 F.3d 594, 603 n.8 (1st

Cir. 1995).      We review a grant of summary judgment de novo.             See

McKenney, 873 F.3d at 80.            In carrying out such a review, we are


                                       - 15 -
not wed to the district court's rationale but, rather, "may affirm

on any independent ground made evident by the record."               González-

Droz v. González-Colón, 660 F.3d 1, 9 (1st Cir. 2011).

            Since the district court adjudicated the state-law claim

under     supplemental   jurisdiction,         federal   law     supplies     the

applicable procedural rules and state law supplies the substantive

rules of decision.       See Perry v. Blum, 629 F.3d 1, 8 (1st Cir.

2010). In this instance, Massachusetts is the source of that state

law.     Absent controlling Massachusetts authority on a particular

point, "we must make an 'informed prophecy' as to how the state's

highest court — the Supreme Judicial Court (SJC) — would rule if

faced with the issue."     Sanders v. Phoenix Ins. Co., 843 F.3d 37,

42 (1st Cir. 2016) (quoting Ambrose v. New Eng. Ass'n of Schs. &

Colls., 252 F.3d 488, 498 (1st Cir. 2001)).               To arrive at this

informed prophecy, we may look to "analogous decisions, considered

dicta,    scholarly   works,   and    any     other   reliable   data   tending

convincingly to show how the [SJC] would decide the issue at hand."

N. Am. Specialty Ins. Co. v. Lapalme, 258 F.3d 35, 38 (1st Cir.

2001) (quoting Gibson v. City of Cranston, 37 F.3d 731, 736 (1st

Cir. 1994)).

            The focal point of this appeal is the plaintiff's claim

under the Wage Act, Mass. Gen. Laws ch. 149, §§ 148, 150.                   First

enacted in 1879, the Wage Act was intended "to protect employees

and their right to wages."           Elec. Data Sys. Corp. v. Attorney


                                     - 16 -
General,   907 N.E.2d 635,    641   (Mass.         2009).     Of   particular

pertinence for present purposes, the Wage Act requires an employer

to pay an employee "in full" by the date of discharge.                   Mass. Gen.

Laws ch. 149, § 148.       This provision "impose[s] strict liability

on   employers,"    who    must     "suffer    the       consequences"     of     non-

compliance regardless of their intent.               Dixon v. City of Malden,

984 N.E.2d 261, 265 (Mass. 2013) (quoting Somers v. Converged

Access, Inc., 911 N.E.2d 739, 749 (Mass. 2009)).

           The     Wage   Act      establishes       a     two-track     system     of

enforcement.     One track is rooted in the criminal law:                   section

150 "authorizes, but does not require" the Attorney General of

Massachusetts to charge violators criminally.                     Depianti v. Jan-

Pro Franchising Int'l, Inc., 990 N.E.2d 1054, 1060 (Mass. 2013).

The other track is civil.          In 1993, the Massachusetts legislature

dramatically extended the statute's reach by creating a private

right of action allowing aggrieved employees to sue for lost wages,

treble damages, attorneys' fees, and costs.                  See 1993 Mass. Acts

681-82; see also Melia v. Zenhire, Inc., 967 N.E.2d 580, 588 n.8

(Mass. 2012).    Although the 1993 amendment required a plaintiff to

prove that an employer's conduct was outrageous in order to recover

treble   damages,    a    2008    amendment,     applicable        to    this   case,

dispensed with that prerequisite and mandated the trebling of any

award of lost wages under the Wage Act.                  See 2008 Mass. Acts 71;




                                     - 17 -
see also George v. Nat'l Water Main Cleaning Co., 77 N.E.3d 858,

862 (Mass. 2017).

          In   an    effort   to   ensure   that   the   Wage   Act's   dual

enforcement mechanisms work harmoniously, the statute requires

that an aggrieved employee file a "complaint" with the Attorney

General, notifying her of a claimed violation.           See Depianti, 990
N.E.2d at 1061.       The employee may bring a private suit either

"ninety days after filing a complaint with the Attorney General,

or sooner if the Attorney General assents to such suit."            Id. at

1060.

          In the case at hand, the plaintiff plainly failed to

comply with the first alternative method for satisfying this notice

requirement:     she did not wait ninety days between filing her

complaint with the Attorney General and commencing her action in

state court.   Instead, she filed both her administrative complaint

and her state-court complaint on the same day.              The plaintiff

argues, however, that she did comply with the second alternative

for satisfying the notice requirement:        she obtained the Attorney

General's assent to her suit, albeit several days after her suit

was commenced.      In her view, the fact that her action was already

pending when the Attorney General assented was of no moment.

          The defendant demurs.       It insists that the plaintiff's

action is foreclosed because she was paid in full before receiving

the Attorney General's letter of assent.            In other words, the


                                   - 18 -
defendant     invites    us    to    construe     the    alternative   notice

requirement as creating a grace period: it posits that an employer

is exempt from liability in a suit brought under the Wage Act until

one of two things happens — either the Attorney General assents or

the 90-day period expires.

            In resolving this interpretive dispute, our journey

starts with the statutory text.         When statutory terms are "'plain

and unambiguous' in their meaning, we view them as 'conclusive as

to legislative intent.'"       Dorrian v. LVNV Funding, LLC, 94 N.E.3d
370, 375 (Mass. 2018) (quoting Water Dep't of Fairhaven v. Dep't

of Envtl. Prot., 920 N.E.2d 33, 37 (Mass. 2010)).               If, however,

the meaning of a statute is not readily apparent from its language,

"[w]e look to the intent of the Legislature 'ascertained from all

its words . . . considered in connection with the cause of [the

statute's] enactment, the mischief or imperfection to be remedied

and the main object to be accomplished, to the end that the purpose

of its framers may be effectuated.'"            Id. (quoting DiFiore v. Am.

Airlines, Inc., 910 N.E.2d 889, 893 (Mass. 2009)).

            Here, the plain language of the Wage Act provides a

convincing rebuttal to the defendant's argument.                Section 148

directs that an employee "shall be paid in full on the day of [her]

discharge."    We think that language says what it means and means

what   it   says   —    and   that   conclusion     is   reinforced    by   the

legislature's use of the word "shall."            It is apodictic that, in


                                     - 19 -
the   drafting     of   statutes,      such   usage    customarily   connotes   a

"mandatory or imperative obligation."             Commonwealth v. Guzman, 14
N.E.3d 946, 951 (Mass. 2014) (quoting Hashimi v. Kalil, 446 N.E.2d
1387, 1389 (Mass. 1983)).           So viewed, the Wage Act establishes a

mandatory obligation to pay an employee any accrued "wages" by the

day of her discharge.        An employee who does not receive her due

wages by that date — even an employee who is paid in full a day

later — suffers a cognizable injury within the purview of the

statute.    See Mass. Gen. Laws ch. 149, §§ 148, 150.

            The defendant resists this interpretation but does not

point to any provision in the Wage Act that immunizes a dilatory

employer based on the timing of the Attorney General's assent.

Massachusetts courts generally "will not add language to a statute

where the Legislature itself has not done so," Mui v. Mass. Port

Auth., 89 N.E.3d 460, 462 (Mass. 2018), and we see no reason to

depart from this salutary praxis here.                What language there is in

the Wage Act points in the opposite direction.                    For instance,

section 150 provides that a "defendant shall not set up as a

defence    [sic]   a    payment   of    wages   after    the   bringing   of   the

complaint."      Mass. Gen. Laws ch. 149, § 150.               Fairly read, this

provision indicates that an employer may not avoid liability under

the Wage Act when — as in this case — it belatedly pays an employee

after the filing of the "complaint."            While there is admittedly an

ambiguity as to whether the term "complaint" refers to what is


                                       - 20 -
filed with the Attorney General or what is filed in court — section

150 appears to use the term interchangeably to mean both things —

we need not resolve that ambiguity here.             In point of fact, the

defendant's tardy payment occurred after the plaintiff had filed

complaints both with the Attorney General and in court.

            Striving to derail this reasoning, the defendant argues

that a plain-language construction of the statutory text would

divest the notice requirement of any real meaning.               We agree with

the premise on which this argument rests:                 courts should try to

avoid    interpretations     that     render      statutory     language    mere

surplusage.     See Narragansett Indian Tribe v. Rhode Island, 449
F.3d 16, 26 (1st Cir. 2006) (en banc); Ropes & Gray LLP v. Jalbert,

910 N.E.2d 330, 336 (Mass. 2009).            But the conclusion that the

defendant     would   have   us     draw   does     not     follow   from   this

uncontroversial premise.          A plain-language construction of the

applicable Wage Act provision does not offend the "surplusage"

canon.   When a plaintiff files a civil action before receiving the

Attorney General's assent and before the closing of the 90-day

window, she runs the risk that the Attorney General's assent will

not be forthcoming.      In that event, the plaintiff's suit would

become a dead letter.

            Shifting gears, the defendant notes that, in 2014, the

legislature amended the Wage Act to provide for tolling its three-

year statute of limitations upon the filing of a complaint with


                                    - 21 -
the Attorney General.       See Mass. Gen. Laws ch. 149, § 150.                The

defendant    suggests    that   this   amendment     shines     a   new    (and

unfavorable) light on the proposed plain-language construction of

the statute, since there would be no need for tolling if a party

could file a civil action before receiving the Attorney General's

assent.     This suggestion is unpersuasive:             simply because the

legislature contemplated that certain aggrieved employees might

wait for either the Attorney General's assent or the passage of 90

days before filing suit does not mean that the legislature intended

to require all aggrieved employees to do so.

            The defendant also suggests that we should be guided by

the SJC's construction of similar language in the Massachusetts

anti-discrimination statute.        See, e.g., Commonwealth v. Hamilton,

945 N.E.2d 877, 882 & n.8 (Mass. 2011) (affording equivalent

constructions    to     similarly   phrased     provisions     appearing        in

different sections of code); see also Mass. Gen. Laws ch. 151B,

§   9 (authorizing anti-discrimination suits "at the expiration of

ninety days after the filing of a complaint with the [Massachusetts

Commission    Against    Discrimination       (MCAD)],    or   sooner     if     a

commissioner assents in writing").           Under the anti-discrimination

statute, as construed, a plaintiff must file an administrative

grievance with the MCAD before bringing a civil action.                        See

Depianti, 990 N.E.2d at 1061.          But statutory language must be

construed in light of the statutory purpose, see Bos. Police


                                    - 22 -
Patrolmen's Ass'n v. City of Bos., 761 N.E.2d 479, 480 (Mass.

2002), and the SJC has explained that the two notice provisions,

though worded similarly, serve distinctly different purposes, see

Depianti, 990 N.E.2d at 1061.

            The filing of a complaint with the MCAD triggers a

"prompt investigation" by the Commission, id. (quoting Mass. Gen.

Laws ch. 151B, § 5), which determines whether there is "probable

cause to credit the allegations" and, in appropriate cases, allows

the Commission to engage in conciliation, conduct administrative

proceedings, and order relief, id.              This elaborate grievance

process affords the MCAD the opportunity to "resolve such claims

with greater flexibility and efficiency than may be had in a

judicial forum," thus saving all parties from the burdens of full-

dress litigation.      Id.

            The     Wage   Act   contains    nothing    that     even    remotely

resembles    this    elaborate    process.      It     "does    not     provide   a

comprehensive remedial scheme to resolve claims outside a judicial

forum."     Id. at 1061-62.        Its filing requirement is "intended

simply to ensure that the Attorney General receives notice of the

alleged violations, so that she may investigate and prosecute such

violations at her discretion."          Id. at 1061.           To safeguard the

Attorney General's prerogative, the Wage Act stipulates that a

plaintiff cannot obtain a favorable judgment without first having

notified the Attorney General and received her permission to


                                    - 23 -
proceed.    See Mass. Gen. Laws ch. 149, § 150.              Given the Attorney

General's limited role, a defendant in a Wage Act case (unlike a

defendant     in   a   discrimination       case)   cannot    conceivably   claim

prejudice from the initiation of a lawsuit before the filing of an

administrative complaint.

              The short of it is that the defendant is attempting to

compare plums to pomegranates.              With respect to the operation of

the statutory notice requirements and the timing of suits, the

anti-discrimination statute and the Wage Act — despite their

linguistic similarities — are not fair congeners.

              Searching for more hospitable terrain, the defendant

attacks the plain-language construction of the Wage Act on policy

grounds. This attack features a parade of horribles. For example,

the defendant complains that a refusal to recognize a grace period

furnishes an unwholesome incentive for "employees to run to the

courts immediately to assert claims under the Wage Act upon the

slightest delay in payment."                Similarly, the defendant laments

that   "[a]    mere    payroll    glitch,       coupled   with    a    fast-acting

plaintiff's lawyer waiting at the courthouse steps, would be enough

to impose treble damages (and attorneys' fees) on an unwitting

employer."

              Hyperbole    is    not    a     reliable    tool   for     statutory

construction, and it is not for us to say whether (or to what

extent) the defendant's fears are overblown.                 As a federal court,


                                       - 24 -
our task is "to apply state law, not rewrite it."                  Bonney v. Can.

Nat'l Ry., 800 F.2d 274, 280 (1st Cir. 1986).                           In the due

performance of this task, we conclude that the statutory text and

the reasoning in prior decisions of the SJC compel us to interpret

the disputed provisions of the Wage Act according to their plain,

unvarnished language.         Read in that light, liability attaches upon

late payment.     This conclusion fits seamlessly with the purpose of

the Wage Act, which aims to ensure the timely payment of wages.

See    Bos.   Police    Patrolmen's        Ass'n, 761 N.E.2d   at    481.     To

effectuate this purpose, the legislature chose to hold employers

strictly liable for dilatory payment.                See Dixon, 984 N.E.2d at

265.    When — as in this instance — the legislature has enacted a

statute with a clear remedial purpose, a court should be reluctant

to imply a limitation on recovery that is not compelled by the

plain statutory language.            See Depianti, 990 N.E.2d at 1067.           We

see no justification for such an implication here.

              There    is   one    loose   end.     In    its   reply   brief,   the

defendant calls attention to the SJC's recent holding that ESL

payments are not "wages" within the meaning of the Wage Act.                     See

Mui, 89 N.E.3d at 461.            Building on this foundation, the defendant

urges that we reverse that portion of the district court's judgment

awarding treble damages based on belated ESL payments.

              We reject this exhortation.           In the district court, the

defendant never argued that ESL payments were outside the ambit of


                                        - 25 -
the Wage Act.     Nor did it make this argument in its opening brief

in this court.     Consequently, the argument is doubly defaulted:

once by the defendant's failure to raise it below, see Teamsters,

Chauffeurs, Warehousemen & Helpers Union v. Superline Transp. Co.,

953 F.2d 17, 21 (1st Cir. 1992) ("If any principle is settled in

this   circuit,    it     is     that,   absent   the   most   extraordinary

circumstances, legal theories not raised squarely in the lower

court cannot be broached for the first time on appeal."), and once

by the defendant's failure to raise it in its opening brief, see

Sandstrom v. ChemLawn Corp., 904 F.2d 83, 86 (1st Cir. 1990)

(holding argument not advanced in appellant's opening brief but

raised only in reply brief, to be waived).

          Although there may be extraordinary circumstances that

would warrant the relaxation of such procedural defaults, we

discern none here.      After all, a party generally may not "raise an

entirely new argument that could have been articulated below or in

the party's opening brief."           Learmonth v. Sears, Roebuck & Co.,

710 F.3d 249, 256 (5th Cir. 2013).          Here, the applicability of the

Wage Act to ESL was an unresolved issue at the time of the

plaintiff's     firing,        and   several   Massachusetts    courts   had

anticipated the SJC's decision.            See, e.g., Berry v. Greenery

Rehab. & Skilled Nursing Ctr., No. CA923189, 1993 WL 818564, at *3

n.4 (Mass. Super. Oct. 29, 1993).              Because the defendant could




                                      - 26 -
have raised this defense all along but did not do so, there is not

the slightest basis for relieving it of its procedural default.

            We summarize succinctly.     To prevail in a civil action,

an employee aggrieved by a violation of the Wage Act must either

wait 90 days after providing notice to the Attorney General or

receive the Attorney General's assent.      An employee who initiates

such an action within the 90-day period and before the Attorney

General has assented may still recover under the Wage Act as long

as the Attorney General assents to the suit prior to the entry of

judgment.    Because the plaintiff received the Attorney General's

assent while her suit was pending and well before the entry of

judgment, we hold — as did the district court — that she was

entitled to summary judgment.

IV. CONCLUSION

            We need go no further. For the reasons elucidated above,

the judgment is



Affirmed.




                                - 27 -